Rowell, J.
This is a bill to set aside a deed from father to daughter, and an agreement between them for his life support by her, made at the same time and as a part of the same transaction, for that he had not sufficient mental capacity to execute them.
The master admitted testimony to show that soon after the transaction, the grantor said he had made a trade with his daughter to take care of him; that she was coming up to take care of him during life; and that he had given her all he had except his team, which he was going to have himself.
It does not appear for what purpose this testimony was admitted. But if it' was admissible for any purpose, its reception was not error; and that it was admissible on the question of mental capacity, cannot be doubted. Thus, in Howe v. Howe, 99 Mass., at page 98, it is said that evidence that a grantor remembers what he has done, and afterwards speaks of it, and does not express regret nor dissent, is admissible to show that he understood his act at the time, and that he ratifies it.
The draftsman of the papers — an old neighbor of the grantor’s — testified to¡ his long and intimate acquaintance with him; and after describing his condition, and stating what was said and done when the papers were made and executed, he was asked, against the orator’s objection, from what he saw of the grantor at the time to which he had testified, what the condition of his mind was, — whether so-und or unsound,— and answered, that to all appearance he should say he knew what he was about and what he wanted when the papers were made, and that he should say “he was competent to make the writings,” This last statement is now objected to as inad*27missible and vitiating. But it was not responsive to the question, which was proper, and was not the fault of the examiner nor of the master; nor was it objected to before the master.
As a general'rule, an improper answer to a proper question does not vitiate. In jury trials, if it affirmatively appears that the court instructed the jury to disregard the answer, the difficulty is cured; and if it does not so- appear, it will be presumed that the court gave such instruction,, for that was its duty. It is said in Houston v. Russell, 52 Vt., at page 117, that though it should affirmatively appear that the court did not so instruct, this court would be reluctant to reverse the judgment unless the excepting party requested such instruction.
The proceedings of referees are presumed to be correct,, both in matters of law and of fact, and the party seeking to set them aside must show error. Martin v. Wells, 43 Vt. 428.
The same presumption should be made in favor of the proceedings of special masters, and therefore we presume that the master in this case did not consider the objectionable part ’of the answer. Chickering v. Brooks, 61 Vt. 554, 18 Atl. 144,. is much to the same effect. And besides, as the court above will not consider questions that were not presented to the court, below, correct practice forbids exceptions to a master’s report that are not founded on objections made before the master,— a practice “founded in much good sense,” Chancellor Kent says, and “one not departed from, except in special cases.”' Church v. Jaques, 3 Johns. Ch. 77; Byington v. Wood, 1 Paige, 145; Copeland v. Crane, 9 Pick. 73; Story v. Livingston, 13 Pet. 366, 10 L. Ed. 200. Lord Chief Baron Gilbert says that was the ancient rule in England, and that “it were to be wished that this good rule was strictly followed, since,, if the party had objected, he might have shown the master his error, and the report would have been altered in that particu-*28lar and never troubled the court.” In 1683, Lord Keeper North promulgated that rule, and it has remained the rule ever since, with little variation. 2 Daniell Ch. Pl. & Pr., 2d Am. Ed., 1534, 1535; Ottey v. Pensam, 1 Hare, 322.
Armstrong’s testimony that at the time of a certain conversation he had with the grantor, his mental condition was as good as it ejver was, did not contravene the rule that) a non-expert witness may give his opinion of a person’s mental condition, . based upon permissible things to¡ which he testifies. The report says that Armstrong was “an old neighbor” of the grantor’s, which we understand to mean that he had known him for a long time. He detailed the conversation, and then gave the opinion objected to. Foster's Ex’rs v. Dickerson, 64 Vt., at page 244, 24 Atl. 255.
Granville Slack testified to what the talk was in the grantor’s presence, as far as the grantor took part in it, in regard to what the trade was with his daughter. The witness was then allowed to give his opinion of the grantor’s mental condition at the time, and said he saw m> difference from what it was when Frank Sargent was there, nothing but that he was perfectly sound.
It is objected that the report does not show any foundation for such an opinion, as it does not show that the witness knew anything about the grantor when Frank Sargent was there. But as we are not to presume error, it must be taken that it appeared before the master that the witness did know something about the grantor when Frank Sargent was there.
Lester Ray’s testimony as to. the mental condition of the grantor was proper, as it evidently referred to the spring of 1895, which was the spring the papers were made.
The other contentions of the orators are not sustained. Some of them are based upon objections toi testimony not made *29by the exceptions to the report, and some, on erroneous statements of the purpose for which the testimony was admitted.

Affirmed and remanded.